PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wulff et al.
Application No. 15/306,457
Filed: 24 Oct 2016
For SELECTIVE ACTIVATORS OF THE INTERMEDIATE CONDUCTANCE CA2+ACTIVATED K+ CHANNEL KCA3.1 AND THEIR METHODS OF USE
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed August 17, 2021.

This petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to submit an executed oath or declaration for each inventor.  A first notice of allowance was mailed on September 16, 2019.  The issue fee was received on December 16, 2019, and the USPTO mailed a corrected notice of allowance and fee(s) due on October 29, 2020, withdrawing the first notice of allowance, withdrawing this application from issue, and requiring a compliant inventor’s oath or declaration for each inventor.  The corrected notice set a non-extendable period of three months for providing the compliant inventor’s oath or declaration for each inventor.  When a compliant oath or declaration for joint inventor Aida Olivan-Viguera was not received by January 29, 2021, this application went abandoned.

A “petition for supervisory review under 37 CFR 1.181” was filed on November 5, 2020, which was granted via the mailing of a decision on December 7, 2020 in the sense that the requested review was undertaken, but the requested relief in the form of the rescission of the corrected notice of allowance and fee(s) due, the acknowledgment that all required fees have been paid, and the prompt issuance of an Issue Notification was not accorded.  

An original petition pursuant to 37 C.F.R. § 1.181(a) was filed on February 7, 2021, which was dismissed via the mailing of a decision on June 9, 2021.

A renewed petition pursuant to 37 C.F.R. § 1.181(a) was filed on July 9, 2021, which was dismissed via the mailing of a decision on August 13, 2021.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

With this petition, Petitioner has submitted the petition fee and the proper statement of unintentional delay.

The compliant declaration for joint inventor “Aida Olivan-Viguera” received on February 7, 2021 serves as the required reply.

As such, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

This Office of Patent Publication will be made aware of this decision, so this application can be processed into a patent.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries 




/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).